                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

UNITED STATES OF AMERICA,                            §
                                                     §
                                                     § CASE NUMBER 6:18-CR-00035-JRG
v.                                                   §
                                                     §
                                                     §
JAMES LYNN TAYLOR (4),                               §


                  ORDER ADOPTING MAGISTRATE JUDGE’S REPORT
                        AND FINDING DEFENDANT GUILTY

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge John D. Love regarding defendant’s plea of guilty to Count Two with a

violation of Title 21 U.S.C. § 841(a)(1) - Possession with the Intent to Distribute or Dispense

(Methamphetamine, Cocaine, Heroin, Crack Cocaine, Marijuana). Having conducted a proceeding

in the form and manner prescribed by FED. R. CRIM P. 11, the Magistrate Judge recommends that

the Court accept the defendant’s guilty plea. The parties waived their right to file objections to the

Findings of Fact and Recommendation. The Court is of the opinion that the Findings of Fact and

Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed WEDNESDAY, OCTOBER 10, 2018, are hereby ADOPTED.

       It is further ORDERED that, pursuant to defendant’s plea agreement, the Court finds

defendant GUILTY of Count Two of the Indictment in the above-numbered cause.

       So Ordered this
       Oct 11, 2018
